
 
EXHIBIT 10.78



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

CONFIDENTIAL

TECHNOLOGY TRANSFER AGREEMENT
FOR 68-50NM PROCESS NODES


This TECHNOLOGY TRANSFER AGREEMENT FOR 68-50NM PROCESS NODES (this “Agreement”),
is executed on this 11th day of October, 2008 (“Execution Date”), by and between
Micron Technology, Inc., a Delaware corporation (“Micron”) and Inotera Memories,
Inc., a company-limited-by-shares incorporated under the laws of the Republic of
China (“Joint Venture Company”).  (Micron and the Joint Venture Company are
referred to in this Agreement individually as a “Party” and collectively as the
“Parties”).  This Agreement shall take effect as of the date of the 2nd Closing.
In the event the 2nd Closing does not occur, this Agreement shall not take
effect and neither Party shall have any rights or obligations hereunder.
 
RECITALS
 
A.         Micron has developed technology for 68nm and 50nm Process Nodes for
the manufacture of Stack DRAM Products.
 
B.         The Joint Venture Company desires to have such technology transferred
to the Joint Venture Company for its use in the manufacture of Stack DRAM
Products, and Micron intends to so transfer such technology to the Joint Venture
Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
 
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS
 
1.1 Definitions.
 
 “2nd Closing” shall have the meaning set forth in the Share Purchase Agreement.
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“Effective Date” shall mean, if the 2nd Closing occurs, the date that the 2nd
Closing occurs.
 
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts of war (declared or undeclared),
acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage;
(c) acts of federal, state, local or foreign Governmental Entity; (d) labor
disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party or Third-Party nonperformance (except for delays
caused by a Party’s contractors, subcontractors or agents).
 
TTA68-50 (FINAL)_(PALIB2_4435751_1).DOC
 
- 1 -

--------------------------------------------------------------------------------

 
“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to the Joint Venture Company, Republic
of China generally accepted accounting principles, in each case, as consistently
applied by the Party for all periods at issue.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world.  The term “IP Rights” does not include any Patent Rights or rights in
trademarks.
 
“Joint Venture Company” shall have the meaning set forth in the preamble to this
Agreement.
 
 “Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
 “Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement
 
“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
“Process Node” means [***].
 
“Recoverable Taxes” shall have the meaning set forth in Section 3.5(a).
 
“Share Purchase Agreement” means that certain Share Purchase Agreement by and
between Micron and Qimonda AG entered into as of the Execution Date, as the same
may be amended from time to time.
 
“Software” means computer program instruction code, whether in human-readable
source code form, machine-executable binary form, firmware, scripts,
interpretive text, or otherwise.  The term “Software” does not include databases
and other information stored in electronic form, other than executable
instruction codes or source code that is intended to be compiled into executable
instruction codes.
 
TTA68-50 (FINAL)_(PALIB2_4435751_1).DOC
 
- 2 -

--------------------------------------------------------------------------------

 
“Stack DRAM” means dynamic random access memory cell that functions by using
a  capacitor arrayed predominantly above the semiconductor substrate.
 
“Stack DRAM Design” means, with respect to a Stack DRAM Product, the
corresponding design components, materials and information listed on Schedule 2.
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and
penalties,  additions to tax or additional amounts imposed or assessed with
respect thereto.
 
“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.
 
“Third Party” means any Person other than Micron or the Joint Venture Company.
 
“Transferred Technology” means [***].
 
1.2 Certain Interpretive Matters.
 
(a) Unless the context requires otherwise, (1) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (2) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP, (3) words in the singular include the plural and vice
versa, (4) the term “including” means “including without limitation,” and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.  Unless otherwise denoted, all references to $ or dollar
amounts will be to lawful currency of the United States of America.  All
references to “day” or “days” will mean calendar days.
 
(b) No provision of this Agreement will be interpreted in favor of, or against,
any of the Parties by reason of the extent to which (1) any such Party or its
counsel participated in the drafting thereof or (2) any such provision is
inconsistent with any prior draft of this Agreement or such provision.
 
TTA68-50 (FINAL)_(PALIB2_4435751_1).DOC
 
- 3 -

--------------------------------------------------------------------------------

 

 
ARTICLE 2
TRANSFER OF TECHNOLOGY TO JOINT VENTURE COMPANY
 
2.1 Delivery of Transferred Technology to Joint Venture Company.  On a delivery
schedule mutually agreed between the Parties, but no earlier than the Effective
Date, Micron shall provide to the Joint Venture Company the Transferred [***],
which process is outlined on Schedule 3.  Except as provided in Section 2.2, the
foregoing obligation does not require Micron to create, make, adapt, develop,
modify and/or translate any such information or materials.  The Joint Venture
Company may at any time request Micron in writing to supplement its prior
disclosures of such Transferred Technology with any items the Joint Venture
Company believes to be missing or incomplete from such disclosures; however,
with respect to the subject matter of any such requests made [***], the Joint
Venture Company shall be precluded from asserting that Micron is in breach of
its obligations under this Section.
 
2.2 Preproduction Wafers.  On a delivery schedule mutually agreed between the
Parties, Micron shall, [***], provide to the Joint Venture Company [***].  On a
delivery schedule mutually agreed between the Parties, Micron shall, at Micron’s
cost, provide to the Joint Venture Company [***].
 
2.3 Engineering Services.  As reasonably requested by the Joint Venture Company
from time to time and to the extent fulfilling such request would not cause
disruption of their respective operations, Micron will provide to the Joint
Venture Company engineering support for its implementation of the Transferred
Technology transferred by Micron to the Joint Venture Company for use in the
Joint Venture Company’s facilities for the manufacture of Stack DRAM wafers.
 
ARTICLE 3
PAYMENTS
 
3.1 Transfer of Technology to Joint Venture Company.  For the transfer of the
Transferred Technology from Micron to the Joint Venture Company for the 68nm
Process Node and the 50nm Process Node, the Joint Venture Company shall pay to
Micron the sum of $50,000,000.00 (fifty million dollars) within ten (10) days of
the Effective Date, unless, prior to such time, MeiYa Technology Corporation
(“MeiYa”) shall have paid to Micron the technology transfer fees contemplated to
be paid by it to Micron with respect to the transfer by Micron to MeiYa of the
68 nm and 50 nm process nodes.  The Joint Venture Company shall have no further
or other obligation to make additional technology transfer payments with respect
to the transfer of such process nodes.
 
3.2 Engineering Service Fees.  Micron shall charge Joint Venture Company for any
engineering services provided by Micron to Joint Venture Company under Section
2.3 for all out-of-pocket expenses reasonably incurred in connection therewith.
[***]. If any employee(s) of Micron are required to provide such services at a
location other than his/her/their normal working location, then [***].  Micron
will invoice Joint Venture Company for all such costs and expenses monthly as
incurred.  Joint Venture Company will pay Micron the amount due within thirty
(30) days of receipt of invoice.
 
3.3 Invoices; Payments.
 
TTA68-50 (FINAL)_(PALIB2_4435751_1).DOC
 
- 4 -

--------------------------------------------------------------------------------

 
(a) All invoices under this Agreement may be sent by any method described in
Section 8.1 or electronically with hardcopy confirmation sent promptly
thereafter by any method described in Section 8.1.  Such invoices should be sent
to the following contacts or such other contact as may be specified hereafter
pursuant to a notice sent in accordance with Section 8.1:
 
Invoices to Joint Venture Company:
 
To be provided by notice.






(b) All amounts owed by a Party under this Agreement are stated, calculated and
shall be paid in United States Dollars ($ U.S.).
 
(c) Payment is due on all amounts properly invoiced within thirty (30) days of
receipt of invoice.  All payments made under this Agreement shall be made by
check sent to the following person or by such other manner designated by such
person:
 
Payments to Micron:


[***]
8000 S. Federal Way
P.O. Box 6, MS 1-107
Boise, Idaho, USA 83707-0006
Fax:           [***]
Email:        [***]                      


3.4 Interest.  Any amounts payable to a Party hereunder and not paid within the
time period provided shall accrue interest, from the time such payment was due
until the time payment is actually received, at the rate of [***] or the highest
rate permitted by Applicable Law, whichever is lower.
 
3.5 Taxes.
 
(a) All sales, use and other transfer Taxes imposed directly on or solely as a
result of the services, rights licensed or technology transfers or the payments
therefor provided herein shall be stated separately on the service provider’s,
licensor’s or technology transferor’s invoice, collected from the service
recipient, licensee or technology transferee and shall be remitted by service
provider, licensor or technology transferor to the appropriate Taxing Authority
(“Recoverable Taxes”), unless the service recipient, licensee or technology
transferee provides valid proof of tax exemption prior to the Effective Date or
otherwise as permitted by law prior to the time the service provider, licensor
or technology transferor is required to pay such taxes to the appropriate Taxing
Authority.  When property is delivered, rights granted and/or services are
provided or the benefit of services occurs within jurisdictions in which
collection and remittance of Taxes by the service recipient, licensee or
 
TTA68-50 (FINAL)_(PALIB2_4435751_1).DOC
 
- 5 -

--------------------------------------------------------------------------------

 
technology transferee is required by law, the service recipient, licensee or
technology transferee shall have sole responsibility for payment of said Taxes
to the appropriate Taxing Authority.  In the event any Taxes are Recoverable
Taxes and the service provider, licensor or technology transferor does not
collect such Taxes from the service recipient, licensee or technology transferee
or pay such Taxes to the appropriate Governmental Entity on a timely basis, and
is subsequently audited by any Taxing Authority, liability of the service
recipient, licensee or technology transferee will be limited to the Tax
assessment for such Recoverable Taxes, with no reimbursement for penalty or
interest charges or other amounts incurred in connection therewith.  Except as
provided in Section 3.5(b), Taxes other than Recoverable Taxes shall not be
reimbursed by the service recipient, licensee or technology transferee, and each
Party is responsible for its own respective income Taxes (including franchise
and other Taxes based on net income or a variation thereof), Taxes based upon
gross revenues or receipts, and Taxes with respect to general overhead,
including but not limited to business and occupation Taxes, and such Taxes shall
not be Recoverable Taxes.
 
(b) In the event that the service recipient, licensee or technology transferee
is prohibited by Applicable Law from making payments to the service provider,
licensor or technology transferor unless the service recipient, licensee or
technology transferee deducts or withholds Taxes therefrom and remits such Taxes
to the local Taxing Authority, [***].
 
3.6 Payment Delay.  Notwithstanding anything to the contrary in this Agreement,
if requested by Micron by notice in accordance with Section 8.1, Joint Venture
Company will [***] until notified by Micron in accordance with Section 8.1.
 
ARTICLE 4
INTELLECTUAL PROPERTY
 
4.1 [***] IP or Patent Rights.  Nothing in this Agreement [***]. The transfers
of technology by Micron to the Joint Venture Company hereunder [***].  The Joint
Venture Company shall [***].
 
ARTICLE 5
WARRANTIES; DISCLAIMERS
 
5.1 No Implied Obligation.  Nothing contained in this Agreement shall be
construed as:
 
(a) a warranty or representation that any manufacture, sale, lease, use or other
disposition of any products based upon Transferred Technology or other
technology transferred hereunder will be free from infringement,
misappropriation or other violation of any Patent Rights, IP Rights or other
intellectual property rights of any Person;
 
(b) an agreement to bring or prosecute proceedings against Third Parties for
infringement, misappropriation or other violation of rights or conferring any
right to bring or prosecute proceedings against Third Parties for infringement,
misappropriation or other violation of rights; or
 
TTA68-50 (FINAL)_(PALIB2_4435751_1).DOC
 
- 6 -

--------------------------------------------------------------------------------

 
(c) conferring any right to use in advertising, publicity, or otherwise, any
trademark, trade name or names, or any contraction, abbreviation or simulation
thereof, of either Party.
 
5.2 DISCLAIMER.  THE TRANSFERRED TECHNOLOGY OR OTHER TECHNOLOGY OR MATERIALS
TRANSFERRED OR DEVELOPED UNDER THIS AGREEMENT, OR (B) MANUFACTURE OR HAVE
MANUFACTURED ANY PRODUCTS BASED THEREON.  MICRON MAKES NO WARRANTY, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, THAT THE USE, PRACTICE OR COMMERCIAL
EXPLOITATION [***].
 
ARTICLE 6
LIMITATION OF LIABILITY
 
6.1 LIMITATION OF LIABILITY.  [***].
 
ARTICLE 7
TERM AND TERMINATION
 
7.1 Term.  If the 2nd Closing occurs, the term of this Agreement shall commence
on the Effective Date and continue in effect until terminated in accordance with
this Agreement or any other agreement to which the Parties are parties.  In the
event the 2nd Closing does not occur, this Agreement shall not take effect and
neither Party shall have any rights or obligations hereunder.
 
7.2 Termination of this Agreement.
 
(a) This Agreement shall terminate automatically if [***].
 
(b) Micron may terminate this Agreement by notice to the Joint Venture Company
if the Joint Venture Company commits a material breach of this Agreement and
such breach remains uncured for [***] of the breach from Micron.
 
(c) The Joint Venture Company may not terminate this Agreement for any reason,
including breach by Micron.
 
7.3 Effects of Termination.
 
(a) Termination of this Agreement shall not affect any of the Parties’
respective rights accrued or obligations owed before termination.  In addition,
the following shall survive termination of this Agreement for any
reason:  Articles 1, 3, 4, 5, 6 and 8 and Section 7.3.
 
(b) Upon termination of this Agreement, the Joint Venture Company shall:
 
[***]
 
TTA68-50 (FINAL)_(PALIB2_4435751_1).DOC
 
- 7 -

--------------------------------------------------------------------------------

 
ARTICLE 8
MISCELLANEOUS
 
8.1 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given upon (a) transmitter’s confirmation of a receipt of a
facsimile transmission, (b) confirmed delivery by a standard overnight carrier
or when delivered by hand, or (c) delivery in person, addressed at the following
addresses (or at such other address for a party as shall be specified by like
notice):
 
If to Joint Venture Company:


Inotera Memories, Inc.
667, Fuhsing 3rd Road,
Haw-Ya Technology Park Kueishan, Taoyuan 333
Taiwan, ROC
Attention: Legal Department
Fax: +886 3 327 2988 ext 3385


If to Micron:             Micron
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attention: General Counsel
Fax: 208.368.4537


8.2 Waiver.  The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
 
8.3 Assignment.  [***].
 
8.4 Third Party Rights.  Nothing in this Agreement, whether express or implied,
is intended or shall be construed to confer, directly or indirectly, upon or
give to any Person, other than the Parties hereto, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenant, condition
or other provision contained herein.
 
8.5 Force Majeure.  The Parties shall be excused from any failure to perform any
obligation hereunder to the extent such failure is caused by a Force Majeure
Event.
 
8.6 Choice of Law.  This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, USA, without giving
effect to the principles of conflict of laws thereof.
 
TTA68-50 (FINAL)_(PALIB2_4435751_1).DOC
 
- 8 -

--------------------------------------------------------------------------------

 
8.7 Jurisdiction; Venue.  Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be brought in a state or federal court of competent jurisdiction
located in the State of California, USA, and each of the Parties to this
Agreement hereby consents and submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.
 
8.8 Headings.  The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.
 
8.9 Export Control.  Each Party agrees that it will not knowingly:  (a) export
or re-export, directly or indirectly, any technical data (as defined by the U.S.
Export Administration Regulations) provided by the other Party or (b) disclose
such technical data for use in, or export or re-export directly or indirectly,
any direct product of such technical data, including Software, to any
destination to which such export or re-export is restricted or prohibited by
United States or non-United States law, without obtaining prior authorization
from the U.S. Department of Commerce and other competent Government Entities to
the extent required by Applicable Laws.
 
8.10 Entire Agreement.  This Agreement, together with its Schedules and the
agreements and instruments expressly provided for herein, including the
applicable terms of any other agreements to which Micron and the Joint Venture
Company are a Party, constitute the entire agreement of the Parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral and written, between the Parties hereto with respect to the
subject matter hereof.
 
8.11 Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects.  Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby.  If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
 
8.12 Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
< Signature page follows >

TTA68-50 (FINAL)_(PALIB2_4435751_1).DOC
 
- 9 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 












 
MICRON TECHNOLOGY, INC
 
 
By:
/s/ D. Mark Durcan
 
Name:
D. Mark Durcan
 
Title:
President and Chief Operating Officer
                   
INOTERA MEMORIES, INC.
 
 
By:
/s/ Charles Kau
 
Name:
Charles Kau
 
Title:
President
       
By:
/s/ Peter Bailey
 
Name:
Peter Bailey
 
Title:
Executive Vice President
















THIS IS THE SIGNATURE PAGE FOR THE TECHNOLOGY TRANSFER AGREEMENT FOR 68-50NM
PROCESS NODES ENTERED INTO BY AND BETWEEN MICRON TECHNOLOGY AND THE JOINT
VENTURE COMPANY

 
- 10 -


--------------------------------------------------------------------------------

 





